July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
HMG PARK MANOR OF QUAIL VALLEY, LLC D/B/A PARK MANOR OF QUAIL
      VALLEY AND PARK MANOR OF QUAIL VALLEY, Appellants

NO. 14-10-00382-CV                         V.

 AURELIA SANDERS, AS INDEPENDENT ADMINISTRATRIX OF THE ESTATE
            OF DOROTHY M. TERRY, DECEASED, Appellee
                 ________________________________

       Today the Court heard appellants’ motion to dismiss the appeal from the order
signed by the court below on March 29, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, HMG Park Manor of Quail Valley, LLC d/b/a Park Manor of Quail Valley
and Park Manor of Quail Valley, jointly and severally.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.